Constable, after returning jury panel, may not strike out names of defaulters and add other names.It appeared by the record of the justice, that the constable on the day of the trial returned the venire, with a regular panel of jurors annexed, and on their being called, that they did not all appear; whereupon the justice let the constable take the panel and strike out the names of the jurors who did not appear, and put in other names in place of the defaulting jurors, and this being assigned for error, the court, being of opinion that the proceeding below was illegal,Reversed the judgment.